Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 22, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (Patent No.: US 5,907,173A).

Regarding Claim 1, Kwon et al. discloses a semiconductor device comprising:									a semiconductor substrate (abstract; Col. 6, L 3-11);						a second conductivity-type low concentration diffusion layer provided on the semiconductor substrate (Col. 4, L 58-67; Fig. 3 – p-type layer 21);					a gate electrode provided on a surface of the second conductivity-type low concentration diffusion layer with an interposition of a gate oxide film (Col. 4, L 58-67; Fig. 3 – gate electrode 24; gate oxide film 32);											a first conductivity-type source diffusion layer provided on a surface of the semiconductor substrate which is positioned on one side of the gate electrode, and a first conductivity-type drain diffusion layer provided on the surface of the semiconductor substrate which is positioned on the other side of the gate electrode to be separated from the gate electrode (Col. 5, L 4-11; Fig. 3 – source diffusion layer 25; drain diffusion layer 27);				a first conductivity-type drain LDD diffusion layer provided on the surface of the semiconductor substrate between the drain diffusion layer and a portion directly under an end of the gate electrode on the drain diffusion layer side (Col. 6, L 12-31; Figs. 3 together with annotated Fig. 5D – the filled part could be considered as the drain LDD diffusion layer, this filled part and part 31b obviously have a concentration of impurities higher than that of the area 23 (some of the areas are doped through implantation multiple times whereas some other areas are implanted only once));	
 

    PNG
    media_image1.png
    343
    428
    media_image1.png
    Greyscale

	a first conductivity-type high concentration diffusion layer provided to include the drain diffusion layer from a position closer to the drain diffusion layer than an end of the drain LDD diffusion layer on the source diffusion layer side and having a concentration of impurities higher than that of the drain LDD diffusion layer and lower than that of the drain diffusion layer (Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type buffer layer 31 could be considered as the high concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that this area 31 has a concentration of impurities higher than that of the drain LDD diffusion layer (shown in the annotated Fig. 5D above) and lower than that of the drain diffusion layer 27); and
	a first conductivity-type low concentration diffusion layer provided to include the drain
LDD diffusion layer, the high-concentration diffusion layer, and the drain diffusion layer from the surface of the semiconductor substrate below the gate electrode and having a concentration of impurities lower than that of the drain LDD diffusion layer (Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type drift region 23 together with unfilled part of region 31 shown in the annotated Fig. 5D below could be considered as the low concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that the low concentration diffusion layer has a concentration of impurities lower than that of the drain LDD diffusion layer because some of the areas are doped through implantation multiple times whereas some areas are not).


    PNG
    media_image2.png
    402
    482
    media_image2.png
    Greyscale


Regarding Claim 2, Kwon et al., as applied to claim 1, discloses the semiconductor device, further comprising: a second conductivity-type medium concentration region covering the source diffusion layer and extending to a channel below the gate electrode (Col. 4, L 58-67; Fig. 3 – p-type drift region 22 could be considered as the medium concentration region).
Regarding Claim 9, Kwon et al. discloses a semiconductor device manufacturing method comprising: 					ion-implanting second conductivity-type impurities on a semiconductor substrate (Col. 4, L 58-67; Fig. 3 – p-type layer 21);							 		ion-implanting first conductivity-type impurities to form a low-concentration diffusion layer by thermal diffusion (Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type drift region 23 together with unfilled part of region 31 shown in the annotated Fig. 5D below could be considered as the low concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that the low concentration diffusion layer has a concentration of impurities lower than that of the drain LDD diffusion layer because some area are doped through implantation multiple times whereas some areas are not);


    PNG
    media_image2.png
    402
    482
    media_image2.png
    Greyscale

ion-implanting first conductivity-type impurities to form a high-concentration diffusion layer (Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type buffer layer 31 could be considered as the high concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that this area 31 has a concentration of impurities higher than that of the drain LDD diffusion layer (shown in the annotated Fig. 5D above) and lower than that of the drain diffusion layer 27);											forming a gate oxide film (Col. 4, L 58-67; Fig. 3 – gate oxide film 32);				forming a gate electrode (Col. 4, L 58-67; Fig. 3 – gate electrode 24);				ion-implanting first conductivity-type impurities to form a source diffusion layer and a drain diffusion layer (Col. 5, L 4-11; Fig. 3 – source diffusion layer 25; drain diffusion layer 27);	 and 													ion-implanting first conductivity-type impurities to form an LDD diffusion layer which is a medium concentration diffusion layer (Col. 6, L 12-31; Figs. 3 together with annotated Fig. 5D – the filled part could be considered as the drain LDD diffusion layer, this filled part and part 31b obviously have a concentration of impurities higher than that of the area 23).	

    PNG
    media_image1.png
    343
    428
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over Kwon et al. (Patent No.: US 5,907,173A), as applied to claim 1, further in view of Alter (Pub. No.: US 2010/0032753 A1).
Regarding Claim 3, Kwon et al., as applied to claim 1, does not explicitly disclose the semiconductor device, further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel.													However, Alter at least implicitly teaches the semiconductor device, further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel (Par. 0037, Fig. 5 – source LDD 219).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Alter to adapt the semiconductor device further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel of Kwon et al. in order to improve the ruggedness of the device as taught by Alter (Par. 0002).
Regarding Claim 4, modified Kwon et al., as applied to claim 3, discloses the semiconductor device, further comprising: a second conductivity-type medium concentration region covering the source diffusion layer and the source LDD diffusion layer and extending to a channel below the gate electrode (Alter – Par. 0037, Fig. 5 – p-body 250 could be considered as the medium concentration region).


Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Kwon et al. (Patent No.: US 5,907,173A) in view of Morita et al. (Pub. No.: US 2017/0287898 A1).

Regarding Claim 5, Kwon et al. discloses 					                        a semiconductor device comprising:									a semiconductor substrate (abstract; Col. 6, L 3-11);							a second conductivity-type low concentration diffusion layer provided inwardly from a surface of the semiconductor substrate (Col. 4, L 58-67; Fig. 3 – p-type layer 21);				a first conductivity-type source diffusion layer and a first conductivity-type drain diffusion layer provided on a surface of the semiconductor substrate on an inner side of the second conductivity-type low concentration diffusion layer with an interval (Col. 5, L 4-11; Fig. 3 – source diffusion layer 25; drain diffusion layer 27);							a first conductivity-type drain LDD diffusion layer provided on the surface of the semiconductor substrate (Col. 6, L 12-31; Figs. 3 together with annotated Fig. 5D – the filled part could be considered as the drain LDD diffusion layer, this filled part and part 31b obviously have a concentration of impurities higher than that of the area 23);	

    PNG
    media_image1.png
    343
    428
    media_image1.png
    Greyscale

	a first conductivity-type high concentration diffusion layer provided to include the drain diffusion layer from a position closer to the drain diffusion layer than an end of the drain LDD
diffusion layer on the source diffusion layer side and having a concentration of impurities higher than that of the drain LDD diffusion layer and lower than that of the drain diffusion layer Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type buffer layer 31 could be considered as the high concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that this area 31 has a concentration of impurities higher than that of the drain LDD diffusion layer (shown in the annotated Fig. 5D above) and lower than that of the drain diffusion layer 27); and										a first conductivity-type low concentration diffusion layer provided to include the drain LDD diffusion layer, the high-concentration diffusion layer, and the drain diffusion layer from the surface of the semiconductor substrate below the gate electrode and having a concentration of
impurities lower than that of the drain LDD diffusion layer (Col. 5, L 4-11 & Col. 6, L 11-54; Fig. 3 together with Figs. 5E-5G – n-type drift region 23 together with unfilled part of region 31 shown in the annotated Fig. 5D below could be considered as the low concentration diffusion layer; from the processes depicted in Figs. 5D-5G, it would be clear that the low concentration diffusion layer has a concentration of impurities lower than that of the drain LDD diffusion layer because some area are doped through implantation multiple times whereas some areas are not).


    PNG
    media_image2.png
    402
    482
    media_image2.png
    Greyscale


.
Kwon et al. does not explicitly disclose			         		                       a field oxide film provided from a position between the source diffusion layer and the drain diffusion layer to an end of the drain diffusion layer;						a gate oxide film provided from an end of the field oxide film on the source side to an end of the source diffusion layer on a surface of the second conductivity-type low concentration diffusion layer; and											a gate electrode provided to cover portions of the gate oxide film and the field oxide film.	However, Morita et al. implicitly teaches					            	                                   a field oxide film provided from a position between the source diffusion layer and the drain diffusion layer to an end of the drain diffusion layer (Par. 0019-0020, Fig. 1 – field oxide film 104, source diffusion layer 109, drain diffusion layer 110);						a gate oxide film provided from an end of the field oxide film on the source side to an end of the source diffusion layer on a surface of the second conductivity-type low concentration diffusion layer (Par. 0019-0020, Fig. 1 – gate oxide film 106; and						a gate electrode provided to cover portions of the gate oxide film and the field oxide film (Par. 0019-0020, Fig. 1 – gate electrode 108).							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Morita et al. to adapt the semiconductor device comprising: a field oxide film provided from a position between the source diffusion layer and the drain diffusion layer to an end of the drain diffusion layer of Kwon et al.; a gate oxide film provided from an end of the field oxide film on the source side to an end of the source diffusion layer on a surface of the second conductivity-type low concentration diffusion layer; and a gate electrode provided to cover portions of the gate oxide film and the field oxide film in order to enhance the voltage withstand capability of the device.
Regarding Claim 6, Kwon et al., as applied to claim 5, discloses the semiconductor device, further comprising: a second conductivity-type medium concentration region covering the source diffusion layer and extending to a channel below the gate electrode (Col. 4, L 58-67; Fig. 3 – p-type drift region 22 could be considered as the medium concentration region).


Claims 7-8 are rejected under 35 U.S.C. 103 as obvious over Kwon et al. (Patent No.: US 5,907,173A) and Morita et al. (Pub. No.: US 2017/0287898 A1), as applied to claim 5, further in view of Alter (Pub. No.: US 2010/0032753 A1).
Regarding Claim 7, modified Kwon et al., as applied to claim 5, does not explicitly disclose the semiconductor device, further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel.													However, Alter at least implicitly teaches the semiconductor device, further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel (Par. 0037, Fig. 5 – source LDD 219).								It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Alter to adapt the semiconductor device further comprising: a first conductivity-type source LDD diffusion layer provided on the surface of the semiconductor substrate between the source diffusion layer and a channel of Kwon et al. in order to improve the ruggedness of the device as taught by Alter (Par. 0002).
Regarding Claim 8, modified Kwon et al., as applied to claim 7, discloses the semiconductor device, further comprising: a second conductivity-type medium concentration region covering the source diffusion layer and the source LDD diffusion layer and extending to a channel below the gate electrode (Alter – Par. 0037, Fig. 5 – p-body 250 could be considered as the medium concentration region).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/15/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812